Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 1, 2021

                                      No. 04-21-00149-CV

                                        Nasser NAKISSA,
                                            Appellant

                                                 v.

                                     Sarah E. MENCHACA,
                                            Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-19593
                        Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER

        Appellant’s notice of appeal was due by April 15, 2021 and was not filed until April 20,
2021. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). On
October 8, 2021, we ordered appellant to file a response presenting a reasonable explanation for
his failure to timely file the notice of appeal. Although this court received letters from appellant
on October 12, 2021 and November 3, 2021, neither letter presented the explanation required by
our October 8, 2021 order. We therefore ORDER appellant to file, by December 13, 2021, a
written response that presents a reasonable explanation for:

       (1) appellant’s failure to file the notice of appeal in a timely manner; and
       (2) appellant’s failure to comply with our October 8, 2021 order.

        If appellant does not file a written response addressing both of these issues by the date
stated in this order, we will dismiss this appeal for want of prosecution and for failure to comply
with this order. TEX. R. APP. P. 42.3(b), (c).




                                                      _________________________________
                                                      Beth Watkins, Justice